       Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 1 of 37



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                X
CALVIN POWELL,

                                            Plaintiff,

-against-

LINITED STATES OF AMERICA; United States Drug
Enforcement Agency ("DEA") Detectives SEAN                             19-CV-113s1 (AKH)
FOGARTY, JOHANNA SANTOS, and "JOFIN and/or
JANE DOES" Nos. 1, 2,3, etc., in their individual capacities;
THE CITY OF NEW YORK, a municipal entity; NEW
YORK CITY POLICE DEPARTMENT ("NYPD") Police
Officers JOHN DOHERTY, and "RICHARD and/or
RACHEL ROES Nos. 1, 2, 3, etc., in their individual
capacities; and Investigators and Officials of The Office Of
the Special Narcotics Prosecutor For the City Of New York
"STANLEY and/or SALLY SOES" Nos. I ,2,3, etc., in their
individual capacities,

                                             Defendants.
                                                                X




                      PLAINTIFF'S MEMORANDUM OF LAW
                IN OPPOSITION TO DEFENDANT JOHANNA SANTOS'
                      MOTION TO DISMISS THE COMPLAINT




                                                   BELDOCK LEVINE & HOFFMAN LLP
                                                   99 Park Avenue, 26th Floor
                                                   New York, New York 10016
                                                   (212) 490-0400

                                                   Attorneys for    Plaintif C alvin   P ow   ell
      Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 2 of 37



                               TABLE OF CONTENTS

TABLE OFAUTHORITIES                                                                         .l l1



PRELIMINARY STATEMENT.                                                                         1




STATEMENT OF FACTS

LEGALSTANDARD... ...                                                                       ....3

ARGUMENT...                                                                                    .4


     I.    PLAINTIFF'S CLAIMS ARE VIABLE I.INDER BIVENS                                         4


           A.    The Bivens Inquiry                                                            4


           B.    Plaintiff   s Claims Do   Not Present   a   New Context
                 Under Bivens                                                                   6


                 1.      Plaintiff s false arrest claim does not present
                         a new Bivens context                                                   6


                 2.      PlaintifPs malicious prosecution claim does not present
                         present a new Bivens context                                          .9

                 a
                 J       Plaintiff s deprivation of liberty without due process
                         of law and denial of a fair trial by fabricating evidence
                         and withholding material exculpatory and impeachment
                         evidence claim does not present a new Bivens context...             .10

                 4.      Plaintiff s failure to intercede claim does not present
                         present a new Bivens context....                                    .11


                 5.      Plaintiff s civil rights conspiracy claim does not present
                         present a ne\ / Bivens context....                                   12


           C     Even If PlaintifPs Claims Arise from a New Context, There Are
                 Not Any Special Factors That Caution Against Extending Bivens            .. ..13


     II.   PLAINTIFF'S CLAIMS ARE SUFFICIENTLY PLED...                                        I7

           A     The Complaint Alleges Personal Involvement of Detective Santos..........17

           B     The Complaint States A Claim for Malicious Prosecution.      ..      ........19

                                              i
      Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 3 of 37




                1      Detective Santos participated in initiating
                       the Plaintiff s prosecution....                                      .20

                2.     The termination of Plaintiff s prosecution was favorable.......,...21

                3.     Detective Santos initiated Plaintiff s prosecution with malice . .....23

          C.    The Complaint Suffrciently States A Claim for Failure to Intercede........24

          D.    The Complaint Sufficiently States a Claim for   Conspiracy...        .........25

    ilI   DETECTIVE SANTOS IS NOT ENTITLED TO
          QUALTFTEDTMMUNTTY..                                                           .....26

CONCLUSION                                                                                   28




                                          ll
         Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 4 of 37



                               TABLE OF AUTHORITIES

Cases                                                                      Pages

Alexander v. Sandoval,
       532 U.S. 27s (2001)                                                       17


Andersonv. Branen,
      17 F.3d ssz(2d Cir. 1994)                                                 .24

Ashcroft v. Iqbal,
       556 U.S. 662 (2009)                                           ,,.,.,,.19,26

Ashcroft v. al-Kidd,
       s63 U.S. 731 (201r)                                                      .26

Atuahene v. City of Hartford,
       10 F. App'x.33 (2d Cir.200l)..                                            I9

Barone v. United States,
       722F. App'x 57 (2d Cir.2018)..                                         9, 16

Bell Atl. Corp. v. Twombly,
        5s0 u.s. s44 (2007)                                                       .4


Bivens v. Slx Unknown Named Agents of Fed. Bureau of Narcotics,
       403 U.S. 388 (1971)                                          .........4,6,7

Blount v. City of New York,15 Civ. 5599 (PKCXJO),
       2019 U.S. Dist. LEXIS34969 (E.D.N.Y. Mar.    5,2019).      ........21,22-23

Brower v. Cty. of Inyo,
      489 U.S. s93   (1989)                                               .........8

Bueno Diaz v. Mercurio,l9 Civ. 1319 (AT),
        2020 U.S. Dist. LEXIS 38868 (S.D.N.Y. Mar. 5, 2020).         .6,7,15,16

Butler v. Hesch,l6 Civ. 1540 (MADXCFH),
        2020 U.S. Dist. LEXIS 49437 (N.D.N,Y. Mar.23,2020)                        9


Cameronv. City of N.Y.,
     598 F.3d s0 (2d Cir.2010)...                                                20

Carlson v. Green,
       446 U.S. 14 (1980)                                                        14



                                             ill
           Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 5 of 37



Castellar v. Caporale,04 Civ.3402 (DGT),
       2010 U.S. Dist. LEXIS 91191 (E.D.N.Y. Sept. 2, 2010).                ....11

Colon v. Coughlin,
       58 F.3d 86s (2d Cir. 1995)                                                 17


Corr. Servs. Corp. v. Malesko,
       s34 U.S. 61 (2001).                                                        14


Cuoco v. Moritsugu,
      222 F.3d 99 (2d Cir. 2000)...                                         ll,    16


Davis v. Kelly,
       160 F.3d 917 (2d Cir. 1998).                                                18


Doe v. Cappiello,
       758 F. App'x 181 (2d Cir. 2019)                                            .27

Dunaway v. New York,
     442U.5.200 (1979)                                                              7


Farah v. Weyker,
       926 F.3d 492 (9th Cir. 201 9)......                                        ..9

Fiedler v. Incandela,
       222 F. Srpp. 3d      l4t   (E.D.N.Y. 2016).....                            20

Fiorito   v. Anderson, 18 Civ.506 (JFW)(KES),
          2019 U.S. Dist. LEXIS (C.D. Cal. Apr. 15,2019)......                    13


Forneyv. Forney,
      96 F. Supp.3d 7 (E.D.N.Y.2015)...                                           24

Ganekv. Leibowitz,
      87 4 F .3d 73 (2d Cir. 2017).                                               .10


Gant v. Wallingford Bd. of Educ.,
       69 F.3d 669 (2d Cir. 1995).                                            3-4

Gardner v. Murphy,
          613 F.   App'* 40 (2d Cir. 2015)                                        .26

Goldstein v. Pataki,
                                                                                    a
       s16 F.3d s0 (2d Cir.2008).                                                   J




                                                     IV
         Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 6 of 37



Gonzalez v. City of Schenectady,
       t28F.3d t49 (2d Cir. 2013)                                                 22

Gonzalez v. Hasty,
       755 F. App'x 67   (2dCir.2018).....

Green v. Montgomery,
       219 F.3d 52 (2d Cit. 2000)..                                            9, 16

Helvig v. United States,18 Civ. 7939 (PSG),
       2019 U.S. Dist. LEXIS228444 (C.D. Cal. Oct. 1,2019).                       t3

Hernandez v. Coughlin,
       18 F.3d 133 (2d Cir. 1994)                                                   4


Hernandez v. Mesa,
       140 S. Ct.73s (2020).                                           ..4-5, 13-14

Hymanv. Abrams,
     630 F. App'* 40 (2d Cir. 2015)                                           ....26

Hutchins v. Solomon, 16 Civ. 10029 (KMK),
       2018 U.S. Dist. LEXIS 169421 (S.D.N.Y. Sept. 29,   2018).      .......23 f.2

In re County of Erie,
       546 F.3d 222 (2d Cir. 2008)                                           26-21

Jackson v. Seeward,l 1 Civ. 7733 (JCF),
       2013 U.S. Dist. LEXIS 7733 (S.D.N.Y. Ian.14,2013)                   ., ' '.,24


Jacobs v. Alam,
       915 F.3d 1028 (6th Cir.2019)..                              .6, 10-11,13,76

Lanningv. City of Glens Falls,
      908 F.3d 19 (2d Cir. 2018)..                                                21


Lehal v. Cent. Falls Det. Facility Corp.,13 Civ. 3923 (DF),
                                                                                   "f
       U.S. Dist. LEXIS 49477 (S.D.N.Y. Mar. 15,2019)...

Llerando-Phipps v. City of New York,
       390 F. Supp. 2d372 (S.D.N.Y.2005).                                       .20

Manganiello v. City of New York,
      612 F.3d 149 (2d Cir. 20 I 0).                                             .23
         Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 7 of 37



Martinez v. D'Agata, 16 Civ. 44 (VB),
       2019 U.S. Dist. LEXIS 218107 (S.D.N.Y. Dec. 18,2019)               ...8-9

McKenna v. Iilright,
     386 F.3d 432 (2dCir.2004)                                                26

Mejia v. City of New York,
       119 F. Supp. 2d232 (E.D.N.Y. 2000).                                    11


Miller v Cuccia, 99-7088(L), 99-7 122 (XAP),
        1999 U.S. App. LEXIS 30445 (2dCir.Nov. 18, 1999).             ........22

Mitchell v. City of New York,
       841 F.3d 72   (2dCir.2016)                                           ..19

Oliveras v. Basile,l6 Civ. 9619 (KPF),
       2020 U.S. Dist. LEXIS 32014 (S.D.N.Y. Feb.25, 2020)                    .8


O'Neill v. Krzeminski,
        839 F.2d 9 (2dCir.1988)..                                             l1

P angburn v. Culbertson,
       200 F.3d 65 (2d Cir. 1999).                                            25

Penree by Penree v. City of Utica, New York,
       694 F . App'x 30 (2d Cir. 2017))                                       27

Prado v. Perez, 18 Civ. 9806 (JPO),
       2020 U.S. Dist. LEXIS 59220 (S.D.N.Y. Apr. 3, 2020).           ........12

Provost v. City of Newburgh,
       262F.3d146 (2d Cir. 2001)                                    .......17-18

Rivera v. Samilo,
       370 F. Srpp. 3d 362 (E.D.N.Y. 2019)                                   l2

Rodriguez de Quijas v. Shearson/Am. Exp., Inc.,
       490 U.S. 477 (1989)                                                  .. 15

Romani v. Sanofi 5.A.,
      899F.2d19s (2d Cir. 1990)...                                            28

Rosario v. City of New York,lS Civ. 4023 (LGS),
       2019 U.S. Dist. LEXIS 159771(S.D.N.Y. Sept. 16, 2019)                  21




                                               VI
          Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 8 of 37



Sanabria v. Tezlof, No. 11 Civ. 6578 (NSR),
       2016 U.S. Dist. LEXIS 107104 (S.D.N.Y. Aug. 12,2016)                       .25

Sanchez v. Bonacchi,
        799F. App'* 60 (2dCir.2020)                                             ...26

Sanusi v. Dep't of Homeland Sec.,06 Civ. 2929 (SI)(JMA),
        2014 U.S. Dist. LEXIS 44030 (E.D.N.Y.       Mar.31,2014).          ......19

Sarikaputar v. Veratip Corp.,17 Civ. 814 (ALC),
       2019 U.S. Dist. LEXIS 92436 (S.D.N.Y. Jun. 3, 2019)                      ..19

Sash v. United States,
       674 F. Supp. 2d 531 (S.D.N.Y. 2009)                                        11


Saucier v. Katz,
       s33 U.S. t94 (200t).

Shannon v. Credit Agricole Sec.,17 Civ.667 (AN),
      2018 U.S. Dist. LEXIS 48323, (S.D.N.Y. Mar.22,2018).                  ......4

Singer v. Fulton County Sherffi
       63 F.3d It} (2d Cir.     1995).                                .............8

Smalls v. Collins, 14 Civ. 2326 (CBAXRML),
       2020 U.S. Dist. LEXIS 52213 (E.D.N.Y. Mar. 16,    2020).       ..........22

Star Athletica, L.L.C. v. Varsity Brands, Inc.,
        137 S. Ct.1002(2017).                                                   ...t]
Turkmen v. Hasty,
      789 F.3d 218 (2d Cir. 2015)                                                   6


United States v. Craft,
       53s U.S. 274 (2002)                                                  .   ....r7

Vincent v. Yelich,
       718 F.3d 157 (2d Cir. 2013)                                                26

Iilright v. Smith,
        2r F .3d   496 (2d Cir. 1994)..                                          ..17

Zahrey v. Coffiy,
        221F.3d342 (2d Cir.      2000).                              ..10,16,2J




                                                  vil
           Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 9 of 37



Ziglar   v. Abbasi,
         137 S. Ct. r843 (2017)                            5,6,10, I 1, 13-74,15,   16




                                        vilt
           Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 10 of 37



                                  PRBLIMINARY STATEMENT

       Calvin Powell ("Plaintifl') brings this action against Defendant Johanna Santos

("Detective Santos") to seek redress for her brazen violations of his constitutional rights that led

to his false arrest and false imprisonment. By aiding in an arrest unsupported by probable cause,

fabricating evidence, swearing      to a false affidavit, and withholding     exculpatory evidence,

Detective Santos caused Plaintiff to suffer immense harm. In her motion to dismiss, Detective

Santos argues that   Plaintiff s claims (1) cannot be brought under Bivens; (2) fail to state a claim

for three of the five alleged counts; and (3) are barred by the doctrine of qualified immunity. All

of Detective Santos' arguments fail.

       To vindicate his rights, Plaintiff uses the vehicle-Bivens-lhatthe Supreme Court created

nearly half a century ago to provide a remedy and serve as a deterrent to this very type of law

enforcement abuse by federal officers. While Detective Santos argues that Bivens is off-limits here,

she is incoruect. No amount of metamorphosis can change the fact that       Plaintiff   s claims against


Detective Santos arise from the very conduct and context that Bivens and its progeny sought to

address.   Plaintiff s action against Detective Santos is a paradigmatic Bivens claim.

       Likewise, Detective Santos's fixation on the fact that many of the allegations made against

her are also made against other officers is misplaced. The fact that Detective Santos conspired to,

and in fact did, violate Plaintiff s constitutional rights by acting in concert with confederate law

enforcement officers does not relieve her of liability.

       As for qualified immunity, Detective Santos erroneously argues that because she initially

participated in a search pursuant to a warrant, her subsequent misconduct cannot constitute a clear

constitutional violation. If this were the case, qualified immunity would more rightfully be called

total immunity. One lawful and one unlawful act does not equal two lawful acts.
          Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 11 of 37



         Thus, this Court should deny Detective Santos' motion to dismiss in its entirety

                                      STATEMENT OF FACTS

         For the past twenty years, Plaintiff has resided with his family in the first-floor apartment

of the three-family apartment building he owns, located at 3410 Barker Avenue. Plaintiffls

Complaint ("Compl.") (Dkt. No. L)n25. Tenants live in the second and third-floor apartments and

have done so for more than a decade. Id. n26-27.

         On April 18, 2018, Detective Santos, along with other law enforcement officers, executed

asearchwarrantforthefirstandsecondfloorsof 34l0BarkerAvenue.                  Id nn50-55.Detective
Santos and the other officers knew that the search warrant only authorized a search of the first and

second-floor apartments. Id.155-51 . But when the search pursuant to the warrant failed to produce

contraband or evidence of criminal activity, Detective Santos and the other officers conducted a

warrantless and unlawful search of the third-floor apartment.      Id.fln 55-58. During the unlawful

search   of the third-floor apartment, law enforcement officers discovered cocaine and related

criminal evidence. Id. n 61. Knowing that this evidence was discovered unlawfully, Detective

Santos and the other offrcers conspired    to falsely claim that they had found the drugs and other

evidence in Plaintiff s possession within the scope of the search warrant. Id. n65.ln the course    of

and in furtherance of this conspiracy, Detective Santos prepared   knowingly false arrest paperwork,

swore    to an affidavit   she knew   to be false, withheld exculpatory information, and failed to

intercede when Plaintifls rights were clearly violated in her presence. Id. nn 69-70,l5-78, I57-

58.

         As the result of Detective Santos' actions, Plaintiff was arrested, prosecuted,          and

imprisoned in violation of his constitutional rights.     Id fln 142, 148, 155, 160. Months later,
Plaintiffs counsel discovered that photographs taken by law enforcement officers during the



                                                   2
         Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 12 of 37



unlawful search, to show where the drugs and other evidence had been found, proved that, the

evidence had been found in the third-floor apartment.        Id nn 102,106.   The prosecution denied this

assertion and responded by impugning Plaintiff.         Id   nn 102-03. The prosecution justified their

position as supported by the continued insistence of Detective Santos, and other officers involved

in the matter, that the evidence was seized within the scope of the warrant. [d.flfl103-04.

        Upon a court-ordered inspection of 3410 Barker Avenue, the prosecution conceded that,

contrary to the representations made by Detective Santos and other law enforcement officers, the

drugs and other evidence had been seized from the third-floor apartment and dismissed all charges.

Id.flnl0l-09,111. By the time Plaintiff    was finally released from    jail, he had spent approximately

140 days imprisoned . Id.   n I 10. As a result of his incarceration, Plaintiff was unable to be at his

father's side when he passed away and was prohibited from attending his funeral. Id. n 114.

Plaintiff s relationship with his family was also strained     as they were   only able to make infrequent

visits. Id. Detect:e Santos' actions have caused, and continue to cause, Plaintiff to experience

pain and suffering; severe mental anguish, emotional distress, and psychological damage; loss of

family relationships; loss of property; loss of income; humiliation, indignities and embarrassment;

and degradation.

        On December    11   ,2019, Plaintiff filed this action in federal court to seek monetary relief

for these injuries.

                                        LEGAL STANDARD

        When assessing      a l2(b)(6) motion to dismiss, courts must "constru[e] the complaint
liberally, accept[] all factual allegations in the complaint as true, and draw[] all reasonable

inferences in the plaintiffs favor." Goldsteinv. Pataki,516 F.3d 50,56 (2dCir.2008) (internal

quotation omitted). "The issue is not whether a plaintiff is likely to prevail ultimately, but whether




                                                    3
         Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 13 of 37



the claimant is entitled to offer evidence to support the claims." Gent v. Wallingford Bd. of Educ.,

69 F.3d 669,673 (2d Cir. 1995) (internal quotation omitted). "The complaint may be dismissed

only where 'it appears beyond doubt that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief. "' Shannon v. Credit Agricole Sec.,      ll   Civ.667 (AN), 201 8

U.S. Dist. LEXIS 48323,at*5 (S.D.N.Y. Mar.22,2018) (quoting Hernandezv. Coughlin, 18 F.3d

133, 136 (2d Cir. 199a)). Thus, a plaintiff need only plead factual allegations that, when accepted

as true, "raise a   right to relief above the speculative level." Bell Atl. Corp. v. Twombly, 550 U.S.

544,545 (2007).If a plaintiff clears this low bar, the 12(bX6) motion to dismiss must be denied.

                                             ARGUMENT

I.      PLAINTIFF'S CLAIMS ARE VIABLE UNDER BIVENS

        Detective Santos erroneously contends that Plaintiff s claims require this Court to extend

a Bivens remedy beyond the contexts in which            it   has been recognized and that special factors

counsel against such an extension. Detective Santos' May 21,2020 Memorandum of Law in

Support of her Motion to Dismiss ("Def. Br.") at 6-12. None of Plaintiff s claims against Detective

Santos require the extensionof Bivens, and, even        ifthey did, there are not any special factors that

counsel against such an extension. Thus, there are no grounds on which to bar Plaintiff s claims

from proceeding under Bivens.

        A.      The Bivens Inquiry

        When considering whether to permit a Bivens claim, courts engage in a two-step inquiry.

Hernandez v. Mesa, 140 S. Ct. 735,743 (2020); see generally Bivens v. Slx Unknown Named

Agents of Fed. Bttreau of Narcotic,s, 403 U.S. 388, (1971). First, the court queries whether the

claim arises from a "new context" that is "different in a meaningful way" from the contexts of

previous Bivens cases. Mesa,140 S. Ct. at 743. (internal quotation omitted).           If the case does not



                                                    4
        Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 14 of 37



present a new Bivens context, then the court may evaluate the claim fbr damages on the merits.         If
it is determined that the claim presents   a   new context, the court asks whether there are any "special

factors that counsel hesitation about granting the extension." Id. (internal quotation omitted). Thus,

itisonlypropertoreject aBivens claimifitarisesfromanewcontextandtherearespecialfactors

that counsel hesitation about an extension.

       Under the first step of the Bivens inquiry, the court asks whether the claims arise from a

context that is meaningfully different from previous cases wherethe Bivens remedy was extended.

1d. Because no   two cases are identical, it is crucial that the difference be "meaningful." In Abbasi,

the Court provided numerous examples of how a case might differ in a "meaningful wa!,"

including:

                  [T]he rank of the officers involved; the constitutional right at issue;
                 the generality or specificity of the official action; the extent of
                 judicial guidance as to how an officer should respond to the problem
                 or emergency to be confronted; the statutory or other legal mandate
                 under which the officer was operating; the risk of disruptive
                 intrusion by the Judiciary into the functioning of other branches; or
                 the presence ofpotential special factors that previous Bivens cases
                 did not consider.

Ziglar v. Abbasi,l37 S. Ct. 1843, 1860 (2017). Ultimately, the Court concluded that the context

of the claims in Abbasi-attempting to extend Bivens to high-level executive branch officials

responsible for creating immigration policies in the wake of the September 11tl'terorist attacks-

was meaningfully different from the "standard law enforcement operations" that fall within the

heartland of Bivens itself. Id. at 1861. Notably, the Court cabined its finding by emphasizingthat:

                 it must be understood that this opinion is not intended to cast doubt
                 on the continued force, or even the necessity, of Bivensin the
                 search-and-seizure context in which it arose.... The settled law
                 of Bivens in this common and recurrent sphere of law enforcement,
                 and the undoubted reliance upon it as a fixed principle in the law,
                 are powerful reasons to retain it in that sphere.

Id. at 1856-57


                                                       5
           Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 15 of 37



          As the Sixth Circuit has explained, Abbctsi "is not about restricting the core of Bivens" bul

rather the continuation of the Court's "trend of cautioning against expanding its outer reaches."

Jacobs v. Alant,915 F.3d 1028, 1037 (6th Cir.2019) (holding that the plaintiffs claims of

excessive force, false amest, malicious prosecution, fabrication of evidence, and        civil conspiracy

were "run-of-the-mill challenges          to   'standard   law   enforcement operations' that   fall well
within Bivens itself' (quoting Abbasi,137 S. Ct. at 1861)). Although the Second Circuit has yet to

decide an analogous case, the Sixth Circuit's conclusion and reasoning have been adopted by

courts in this district. Gonzalez v. Hasty,755 F. App'x 67,69 (2d Cir. 2018) (declining to decide

whether Abbasi abrogates any of the Circuit's Bivens precedent); see e.9., Bueno Diaz v. Mercurio,

19 Civ. 1319 (AT),2020 U.S. Dist. LEXIS 38868, at *10 (S.D.N.Y. Mar.5,2020) (citing and

adopting the reasoning of the Sixth Circuit).

          B.      Plaintiff   s   Claims Do Not Present A New Context Under Bivens

          Here, the Court should find that each of Plaintiff s claims do not present a new context

under Bivens.

                  l.      Plaintiffs false arrest claim     does not present a new Bivens context

          False arrest claims lie at the very core of Bivens. They are part of the "settled law of Bivens"

in the "search-and-seizure context" that the Abbasi Court described as a "necessity." Abbasi,137

S. Ct., al1856-57 . False arrest claims are brought so regularly under Bivens that the Second Circuit

clrarauterizes [hcur as a "lauriliar Bivens' colltext." Turkntenv. Ilasty, TB9 F.3d 218,275 (2d Cir.

201 5).


          Bivens squarely addressed the context of arrests unsupported by probable cause. Bivens,

403 U.S., at 389. Here,   Plaintiff s false anest claim under Bivens is unremarkable. Plaintiff simply

allcgcs that Dctcctivc Santos caused him to be arrested at his home for drug possession and related




                                                      6
         Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 16 of 37



charges, despite the fact that Detective Santos knew no probable cause existed for such arrest.

Compl. 'll 140. Detective Santos does not dispute that Plaintiffs arest was unsupported by

probable cause. And the similarities between Plaintifls claims and Bivens do not stop there.



        As in Bivens, the case before this Court is a run-of-the-mill challenge to standard law

enforcement operation. Both Bivens and this case deal with narcotics officers acting under federal

law. Compl. fl lS; Bivens,403 U.S., at 389. The purported legal mandate in both cases is also the

sarne-an   aruest   of someone for an alleged narcotics offense. Compl.   \3;   Bivens, 403 U.S., at 389;

see also Bueno   Diaz,2020 U.S. Dist. LEXIS 38868 at *10; Lehalv. Cent. Falls Det. Facility Corp.,

13   Civ. 3923 (DF),U.S. Dist. LEXIS 49477,at*37-34 (S.D.N.Y. Mar. 15,2079). Moreover, the

judicial guidance implicated tn Bivens and the present case could not be clearer. Since time

immemorial, it has been understood that a law enforcement off,rcer must have probable cause to

make an amest. Dunaway v. New York,442 U.S. 200 (1979).

        Detective Santos does not argue that any of the potential indicators of a meaningful

difference suggested by the Abbasi Court are present in Plaintiff s case. Indeed, the only difference

between Bivens and Plaintiff s case argued by Detective Santos is that federal agents arrested

Bivens after a warrantless search, whereas in Plaintiff s case the warrantless search was proceeded

by a lawful search of the bottom two floors of Plaintiff s building. Def. Br. at I . The fact that      a


warrantless search may have been proceeded by a lawful search is not a meaningful difference

between Plaintiff s false arrest claim and the false arrest claim in Bivens. What is meaningful is

that, just as was the case in Bivens,law enforcement officers (including Detective Santos) arrested

Plaintiff without probable cause. Also central to Bivens was the privacy concerns implicated by

the federal officers' warrantless seizure of the plaintiff in his home. So too here. Thus, the Court




                                                   7
         Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 17 of 37



should find that the facts underlying Plaintiff s false arrest claim are not meaningfully different

from Bivens.

        In addition to failing to point out any meaningful factual differences between Plaintiff            s


case and Bivens, Detective Santos fails to provide any meaningful legal argument distinguishing

the false arrest claims in Plaintifls case and Bivens. SeeDef. Br. at 7. Instead, Detective Santos

cursorily cites two cases where sister courts found that false amest Bivens claims presented "new

contexts." Id. Both of those cases contain singular facts and are inapposite to PlaintifPs case.

        In the first case cited by Detective Santos, Oliveras, the court determined that the context

of the plaintiff s claims was meaningfully different from Bivens          because the   plaintiff was "the

unwitting victim of collateral damage" that resulted from the execution of a valid arrest warrant

against another pafiy. Oliveras v. Basile,l6 Civ. 9619 (KPF),2020 U.S. Dist. LEXIS 32014, at

*13 (S.D.N.Y. Feb. 25,2020). As       a result, the   court concluded that it was "unlikely that Plaintiff

has actually alleged a violation of the Fourth Amendment" because "violation of the Fourth

Amendment requires an intentional acquisition of physical control.... [T]he detention or taking

itself must be willful." Id. at *21 (quoting Brower v. Cty. of Inyo,489 U.S. 593,596 (1989)). In

stark contrast, it is undisputed that the detention of Plaintiff, like the plaintiff in Bivens, was   willful,

and his claim-that he was, inter alia, arested without probable cause-is a well-established

violation of the Fourth Amendment. Compl. flfl 138-a2; Singer v. Fulton County Sherffi 63 F.3d

110, I 18 (2d Cir. 1995).

        In the seL:uld case cited by Detective Santos, |vlartinez, the court found h[artinez 's claims

meaningfully different from Bivens. Unlike the plaintiff in Bivens, Martinez's arrest was made

pursuant to an arrest warrant and, therefore, presumably based on probable cause. Martinez                  v.


D'Agutu,16 Civ. 44 (VB),2019 U.S. Dist. LDXIS 218107, at *17-lB (S.D.N.Y. Dcc. 18,2019).




                                                       8
        Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 18 of 37



Martinez was also arrested outside of his home while the plaintiff in Bivens was anested inside his

home, where privacy interests are heightened. Id. Finally, the right at issue in Martinez was

freedom from excessive force whereas in Bivens it is predominantly the Fourth Amendment's right

to privacy from unreasonable searches and seizures. 1d. Along each of these dimensions,             Plaintiff   s


claims mirror Bivens,not Martinez.Plaintif? s arrest was waffantless and unsupported by probable

cause. Compl. flfl 55-58, 140.   Plaintiff was arrested in his home, and the right he assefts is the same

privacy right to be free from unreasonable seizures that is the core of Bivens. Id.            \    140. Thus,

Martinez actually supports upholding Plaintiff s false arrest Bivens claim.

               2.      Plaintiffs malicious prosecution claim does not present a New Bivens
                       context

       Detective Santos' attempt to distinguish Plaintiffs malicious prosecution claim as an

extension of Bivens is without merit. Specifically, Detective Santos cites Butler v. Hesch,l6 Civ.

1540 (MADXCFH), 2020 U.S. Dist.          LEXIS     49437 , at   *34         .D.N.Y. Mar. 23,2020)   and   Farah
                                                                      G\f


v. Weyker,926 F.3d 492,499 (8th Cir. 2019) as supporting the proposition that malicious
prosecution claims categorically arise from contexts that meaningfully differ from Bivens. Def. Br.

at 8. But neither case is apposite because they both fail to recognize that Second Circuit precedent

recognizes Bivens actions for malicious prosecution. See, e.g., Barone v. United States,722 F.

App'x 57,60-61 (2d Cir.20l8) (discussing merits of Bivens action for malicious prosecution);

Green v, A,{ontgomery,2lg F.3d 52,6Q (2d             Cir   2000) (adopting New York presumption of

probable cause as 1'ederal standard in malicious prosecuti on Bivens actions).

       Moreover, the Butler court specifically stated that its ruling did not conflict with the Sixth

Circuit's Jacobs decision upholding     a Bivens   malicious prosecution claim because, unlike Butler,

the tactual scenario in Jacobs was "squarely aligned with the factual scenario presented by Bivens

itself." Butler,2020 U.S. Dist. LEXIS 49437, at*3J. As discussed supra at Point I(B)(1), the



                                                      9
        Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 19 of 37



lactual scenario in Plaintiff s case, involving, inter alia, Plaintiff s arrest in his home without

probable cause,    is also squarely      aligned with the factual scenario presented     by   Bivens.

Accordingly, this Court should find that Plaintiff s claim for malicious prosecution uuder Bivens

should proceed.

               3       Plaintiff deprivation of liberty without due process of law and denial
                                   s
                       of a fair trial by fabricating evidence and withholding material
                       exculpatory and impeachment evidence claim does not present a new
                       Bivens context

       The Second Circuit has long recognized the viability of Bivens claims for fabrication of

evidence. Zahrey    v. Coffey, 221 F.3d 342, 344 (2d Cir. 2000) ("hold[ing] that there is            a


constitutional right not to be deprived of liberty as a result of the fabrication of evidence by a

government officer acting in an investigatory capacity, at least where the officer foresees that he

himself will use the evidence with a resulting deprivation of liberty"); id. at355,357 (recognizing

claims of fabricating evidence as viable Bivens actions).

       While Zahrey was decided prior to the Court's decision in Abbasi, nothing in Abbasi

purports to abrogate Zahrey. To the contrary, Abbasi instructed that "the opinion is not intended

to cast doubt on the continued force, or even the necessity, of Bivens in the search-and-seizure

context in which it arose. . .. The settled law of Bivens in this common and recurrent sphere of law

enforcement, and the undoubted reliance upon         it as a fixed principle in the law, are powerful
reasonstoretainitinthatsphere."Ahhasi,l3TS.Ct.,atlS56-57 Whenconfl'ontedwitha                  lJivens


claim 1br labrication ot'evidence posl-Abbasi, the Second Circuit assumed, without deciding, the

availability for the Bivens due process claim and dismissed the claim for failure to plead sufficient

facts to support that claim. Ganek v. Leibowitz, 874 F.3d 73,90-91 (2d Cir. 2011). Confronted

with the same situation, the Sixth Circuit held fabrication of evidence claim under Bivens were      a


"run-of-the-mill challenge[]       to   'standard   law   enforcement operations'   that fall[s] well


                                                    l0
        Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 20 of 37



within Bivens itself." Jacobs v. Alant,9l5 F.3d 1028, 1037-39 (6th Cir. 2019) (quoting Abbasi,

137 S. Ct. at I 861). Accordingly, this Court should find that    Plaintiff's Bivens claim for fabrication

of evidence does not constitute a new Bivens context.

                 4.      Plaintiffs failure to intercede claim does not present a new Bivens
                         context

       It is well-settled that law enforcement officers have "an affirmative duty to intercede on

the behalf of a citizen whose constitutional rights are being violated in his presence by other

officers." O'Neill v. Krzeminski, S3g F.2d 9, 11 (2d Cir. 1988). The failure to intercede has

consistently been recognizedas a cognizable Bivens claim. Cuoco v. Moritsugu,222 F.3d 99, 105,

111 (2d Cir. 2000) (holding that     plaintiff   s failure to intercede Bivens claim should have survived


defendant's motion to dismiss); see e.g., Mejia v. City o.f New York, 119 F. Supp.2d232,280

(E.D.N.Y. 2000) (finding that defendant's failure to intercede to prevent plaintiffs arrest is           a


cognizable Bivens claim); Castellar v. Caporale,04 Civ.3402 (DGT), 2010 U.S. Dist. LEXIS

91191, at * 1 5 (E.D.N.Y. Sept. 2, 2010) (discussing failure to intercede as a viable Bivens claim);

Sash v. United States,   67   4 F . Supp. 2d 531, 543-44 (S.D.N.Y. 2009) (same).

       As discussed above, the Court's subsequent decision in Abbasi does not abrogate these

decisions. Abbasi,l3T S. Ct.,at 1856-57. Plaintiff plausibly alleges a failure to intercede claim

predicated on Detective Santos' failure to prevent the violation of his Fourth Amendment rights

against unreasonable searches and seizures. Compl. lTfl 1.56-58. Thus, his claim is exactly part of

the "settled law" that Abbasi disavowed any displacement of . Abbasi, 137 S. Ct., at 1856-57.

       Attempting      to   dislodge Plaintifls claim from this well-recognized Bivens context,

Detective Santos argues that Plaintiff s failure to intercede claim is meaningfully different because

it involved   a "diit'erent legal mandate." lJef.   Br. at 9. She claims that the "legal mandate" at issue

in Bivens is meaningfully different because the plaintiff in Bivens was arrested in his home, without



                                                       11
         Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 21 of 37



a warrant, and     without probable cause. ./d However, these are precisely the same facts underlying

Plaintiff s claims. Detective Santos'point that, antecedent to the warrantless search of the third

floor and subsequent arrest of Plaintiff, Defendants conducted another purpoltedly lawful search

pursuant to a warrant is not relevant.

        Detective Santos' erroneously relies on Rivera v. Samilo to further support her contention

that Bivens involved a meaningfully different legal mandate. Def. Br. at 9 (citing Rivera v. Samilo,

370 F. Srpp. 3d362,369 (E.D.N.Y.2019). In Rivera, the court found that the plaintiffs arrest

arose from a different legal mandate than Bivens because the arrest "was made upon probable

cause after a valid vehicle search conducted       with probable cause." Rivera,370 F. Supp. 3dat369.

Rivera is inapposite because Plaintiff--like Bivens-was arrested without probable cause. Compl.

flfl 55-65, 158.

        Detective Santos additionally argues that Plaintiff s failure to intercede claim converted

into a "new context" because Detective Santos was an appointed member of the United               States


Drug Enforcement Administration ("DEA") federal task force, rather than a DEA agent as in

Bivens. Def. Br. At 9. This is not a distinction, let alone a meaningful distinction. In any event, as

a sister coufi has noted,   "[i]t   cannot be that the character of the law enforcement officer, without

more, automatically converts a plaintiffs claim into a "new context," even post-Abbasi." Prado v.

Perez,18 Civ.9806 (JPO),2020 U.S. Dist. LEXIS 59220,at"*16 (S.D.N.Y. Apr. 3,2020). To hold

otherwise, would be to grant any state law enforcement officer working with a federal task force

immunity frorn both $ 1983          and Bivens actions.


                   5.     Plaintiffs civil rights conspiracy claim does not present a new Bivens
                           context

        Detective Santos argues that Plaintiff's claim for civil conspiracy fails because all of his

underlying claims present new Bivens contexts. Def. Br. at9.If any of these claims are viable then



                                                          l2
        Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 22 of 37



the civil conspiracy claim is also viable. As argued above, all of Plaintifls claims arise fiom

contexts well-recognized by Bivens so Plaintiff s conspiracy claim is also viable. Detective Santos

concedes as much. Id.    (failingto provide   a single fact that   would support a finding that Plaintiff    s


civil conspiracy claims arise from a new Bivens context). Indeed,          she cannot, because   Plaintiff   s


claim that Detective Santos conspired to violate his right to be free from unreasonable searches

and seizures, false arest, false imprisonment, malicious prosecution, deprivation of liberty without

due process of law, and to a fair trial are each "tun-of-the-mill challengefs] to 'standard law

enforcement operations' that fall well within Bivens itself." Jacobs v. Alam,915 F.3d 1028,1037'

39 (6th Cir.2019) (quoting Abbasi,137 S. Ct.at 1861); see also Fioritov. Anderson, 18 Civ.506

(JFWXKES),2019 U.S. Dist. LEXIS, at *1 (C.D. Cal. Apr. 15, 2019) (allowing Bivens civil

conspiracy claim to proceed); Helvig v. United States, \8 Civ. 7939 (PSG),2019 U.S. Dist. LEXIS

228444, at *21-22 (C.D. Cal. Oct. 1, 2019) (adopting the reasoning             of Sixth Circuit in Jacobs

which concluded that plaintiff   s   Bivens civil conspiracy claim was viable under Abbasi).

       C       Even     If Plaintiffs
                                  Claims Arise from a New Context, There Are Not Any
               Special Factors That Caution Against Extending Bivens

       Because all of   Plaintiff s claims arise from well-established Bivens contexts, they are viable

and should not be dismissed. But, even        if this Court finds that Plaintiffs claims arise fiom new

contexts, they are still viable under Bivens. As the Hernandez Court has explained, the Bivens

remedy is only unavailable when a claim arises from a new context and there are "special factors

that counsel hesitation about granting the extension." Hernendez, 140 S. Ct., at743 (internal

quotation omitted); Abbasi,137 S. Ct., at 1859-60 (describing the two-ste p Bivenstest). There are

no such special factors present here.

       Detective Santos contends that there are three special factors that counsel hesitation about

granting an extension: (1) the potential for relief through the Federal Tort Claims Act (FTCA); (2)



                                                     13
           Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 23 of 37



the risk of interfering with the state's investigative and prosecutorial functions; and (3) the lapse

of time during which Congress has not explicitly created a Bivens remedy for the claims brought

by Plaintiff. Def. Br. at 10-12. Detective Santos's contentions fall flat.

          Over forty years ago, the Court held that the availability of a claim under the FTCA does

not preempt a Bivens remedy because it is "crystal clear that Congress views FTCA and Bivens as

parallel, complementary causes       of action." Carlson v. Green, 446 U.S. 14, 19-20 (1980).
Reaffirming Carlson some twenty years later, the Court stated that:

                 We reasoned that the threat of suit against the United States was
                 insufficient to deter the unconstitutional acts of individuals. Because
                 the Bivens remedy is recoverable against individuals, it is a more
                 effective detenent than the FTCA remedy. We also found it 'crystal
                 clear' that Congress intended the FTCA and Bivens to serve as
                 'parallel' and 'complementary' sources of liability.

Corr. Servs. Corp. v. Malesko,534 U.S. 67,68 (2001) (citing Carlson,446 U.S. 14) (internal

quotation omitted). And Abbasi did not ovemule Carlson. Conversely, Abbasi instructed that it

was "not intended to cast doubt on ... the settled law of Bivens in ... the common and recurrent

sphere of law enforcement." Abbasi, 137 S. Ct., at 1856-57.

          In an attempt to circumvent Carlson, Detective Santos      cites Abbasl's statement that the

"existence of alternative remedies usually precludes a court from authorizing a Bivens action."

Def. Br. at 10 (internal quotation omitted). Detective Santos fails to recognize Ihat Abbasi was

discussing alternative remedies in the context of a claim brought against high-level executive

branch officials for the creation of immigration policies in the wake of the September l lth terrorist

attacks. Abbasi,137 S. Ct., at 1848-49. Specifically, the Courl cited a      writ of   habeas corpus and

an injunction requiring the warden to bring his prison into compliance       with regulatory standards

as the   potential alternative remedies weighing against extension of Bivens. Id. at 1865. Neither of

these remedies are relevant to   Plaintiff   s claims. Moreover, the Court noted that   "it is true that,   if

                                                     14
        Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 24 of 37



equitable remedies prove insufficient, a damages remedy might be necessary to redress past harm

and deter future violations" and "individual instances         of ... law enforcement overreach"      are by

"their very nature ... difficult to address except by way of damages after the fact." Id. at 1858,

1862 (distinguishing prior cases challenging individual instances of law enforcement overreach

from respondents' challenge of large-scale policy decisions). As a sister couft explained:

                    Bivens and FTCA actions vindicate different wrongs. Bivens
                    remedies vindicate violations of constitutional rights by federal
                    employees, whereas the FTCA permits... damages for intentional
                    torts inflicted by federal law enforcement officers. The FTCA
                    remains, therefore, an insufficient protector of the citizens'
                    constitutional rights, and its availability does not alone compel a
                    conclusion that a remedy under Bivens is precluded.

Bueno Diaz,2020 U.S. Dist. LEXIS at*16 (internal quotation omitted)'

       Abbasi did not abrogate Carlson.If the Abbasi Courl wanted to abrogate Carlson they

would have done so clearly. It would make little sense for the Court to abrogate Carlson implicitly

given their clear instructions that Abbasl was "not intended to cast doubt on ... the settled law of

Bivens" of which Carlson is certainly part of. Abbasi, 137 S. Ct., at 1856-51. The Court has

emphatically rejected the notion of abrogation by implication, stating that         "if   a precedent of this

Court has direct application in a case, yet appears to rest on reasons rejected in some other line        of

decisions, the Court of Appeals should follow the case which directly controls, leaving to this

Court the prerogative of overruling its own decisions." Rodriguez de Quijas v. Shearson/Am. Exp.,

Inc., 490   TJ   .5. 417 , 484 (1989). Thus, this court should not consider the potential of an alternative

remedy under the FTCA as a special factor counseling against extension of Bivens.

       As to Detective Santos's second "special factor"-the risk of interference with the state's

investigative and prosecutorial functions-it is important to note that this "risk" is only raised with

respect to   Plaintiff s malicious prosecution claim. Def. Br. at I 1. This purported "risk" is meritless




                                                       15
            Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 25 of 37



because the Second       Circuit already considers damages remedies for malicious prosecution Bivens

actions. See, e.g., Barone,122 F. App'x at 60-61 (considering merits of malicious prosecution

Bivens claim post-Abbasi); Green, 219 F.3d at 60 (adopting New York presumption of probable

cause as federal standard in malicious prosecution Bivens actions). "Because this case treads the

same ground as Biven^s, the recognition           of a damages remedy would not, as the Supreme Court

cautioned, be akin to "establishfing] [a] whole [new] category[y] of cases in which federal officers

must defend against personal liability claims," a move more appropriate for action by Congress

Bueno Diaz,2020 U.S. Dist. LEXIS 38868, at *19-20 (quoting Abbasi, 137 S. Ct. at 1858).

Plaintiff    s malicious prosecution   claim does not threaten expansion of liability to a new class of

actors or category ofcases.

           Finally, Detective Santos contends that the lapse of time without Congress legislating            a


Bivens type remedy for these claims cuts against extending Bivens here. Def. Br. at 11-12. This

argument also fails. As discussed above, all of the claims Plaintiff advances have previously been

found by courts to be viable Bivens claims. See e.g., Jacobs,915 F.3d at 1037 (holding that the

plaintiff s claims of excessive force, false arrest, malicious prosecution, fabrication of evidence,

and    civil conspiracy were "run-of-the-mill challenges to 'standard law enforcement operations'

that fall well within Bivens itself'(quoting Abbasi,l37 S. Ct. at          l86l)); Cuoco,222F.3d at 105,

lll    (holding that plaintiffs failure to intercede Bivens claim should have survived defendant's

motion to dismiss); Zahrey,22l         F   .3d at 344 ("hold[ing] that there is a constitutional right not to

be deprived of liberty as aresult of the fabrication of evidence by a government officer acting in

an investigatory capacity, at least where the officer foresees that he himself         will   use the evidence


with   a   resulting deprivation of liberty.").




                                                        16
         Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 26 of 37



        There is little need for Congress to legislatively create a remedy that has already been

judicially constructed. Regardless, the Court has repeatedly found that "Congressional inaction

lacks persuasive significance because several equally tenable inferences may be drawn from such

inaction. ..." (Jnited States v. Craft,535 U.S. 274,287 (2002) (internal quotation omitted); see also

Alexander v. Sandoval, 532 U.5.215,292 (2001) (internal quotation omitted); Star Athletica,

L.L.C. v. Varsity Brands, lnc.,137 S. Ct. 1002, 1015 (2011). Therefore, Congressional inaction is

not a special factor weighing against extending Bivens-should this court even reach this question.

II.     PLAINTIFF'S CLAIMS ARE SUFFICIENTLY PLED

        Plaintiff s sufficiently alleges Detective Santos' personal involvement in the violation of

his constitutional rights and facts sufficient to state claims against her for malicious prosecution,

failure to intercede, and civil conspiracy.l

        A.        The Complaint Alleges Personal Involvement of Detective Santos

        Detective Santos argues that Mr. Powell has not alleged her personal involvement. Def. Br.

aI l2-14. Her argument is without merit.

         "It is well   settled   in this Circuit that personal involvement of defendants in       alleged

constitutional deprivations is a prerequisite to an award of damages under $ 1983. " Wright v. Smith,

2l F.3d 496, 5U (2d Cir. 1994).         Personal involvement may be established by evidence that "the

defendant participated directly in the alleged constitutional violation   ."   Colon v. Coughlin, 58 F.3d

865,873 (2d Cir. 1995). "[D]irect participation" means "intentional participation in the conduct

constituting a violation of the victim's rights by one who knew of the facts rendering it illegal."

Provost v. City of Newburgh,262F.3d 146,755 (2d Cir. 2001). "lndirect conduct" such as ordering

or helping others to do the unlawful acts, rather than doing them foneself], can also constitute



I Tlrese are the only claims Defendant challenges. Def. Br. at 12-19



                                                          1l
            Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 27 of 37



"direct participation." Id. Where issues of personal involvement are unresolved when a motion to

dismiss is made, the Second Circuit has held that "dismissal is premature" and that "the opportunity

to identify those involved fshould be] accorded." Davis v. Kelly,160 F.3d 917,921-22 (2d Cir.

1   ee8).

            Here, the complaint alleges that Detective Santos and other law enforcement officers, after

failing to find any criminal contraband in either Plaintiffs apartment or the apartment above

Plaintifl deliberately went outside the boundaries of the search         waruant they were executing to

illegally search the third-floor apaftment where drugs were found. Compl. flfl 39-61. Recognizing

the unlawfulness of their actions, Detective Santos and the other law enforcement officers agreed

amongst themselves to falsely claim that the drugs they recovered from the third-floor apartment

had been found in      Plaintiff s custody and control on the first and second floors. Id. n 65. Detective

Santos knew that the drugs recovered from the        third-floor apartment were not in Plaintiff s custody

or control and that this evidence did not implicate Plaintiff in any wrongdoing. Id. n                 64.


Nonetheless, Detective Santos participated in preparing false and misleading paperwork that was

forwarded      to an Assistant District Attorney ("ADA") at the Office of the Special Narcotics

Prosecutor      to incriminate Plaintiff.   Id   nn 69-10. Detective Santos swore to an Affidavit of

Inventory of Property Taken Under Search Warrant in which she falsely stated Properly Clerk's

Invoices that falsely represented that criminal contraband had been recovered from the first and

second floors of     Plaintiff s apartment building and was owned by Plaintiff. Id.nn11-78. Detective

Santos knew the contraband was not owned by Plaintiff because she had seized the evidence in a

locked closet in the third-floor apartment. Id. Detective Santos knew her affidavit containing false

information would be presented to an ADA and used to prosecute Plaintiff. Id. n               78.   These




                                                      l8
        Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 28 of 37



specific, detailed allegations far exceed the "threadbare recitals" and "unadorned, the-defendant-

unlawfully-harmed-me-accusation" denounc ed in Ashcroft v. Iqbal, 556 U.S. 662, 617 (2009).

       Detective Santos' argument that the Complaint fails to provide notice of what she is alleged

to have done because of "group pleading" is equally meritless. This case is not like Atuahene in

which a pro se plaintiff alleged a litany of constitutional violations against numerous defendants

without identifying any factual basis for those claims. Atuahene v. City of Hartford,l0 F. App'x

33,34(2dCir.2001).Thiscaseisalsounlike Sanusiwheretheplaintiffsvagueallegationthat

supervisory defendants were "aware and responsible for the deplorable condition of his detention"

was found insufficient to sustain an alleged continuing violation. Sanusi v. Dep't of Homeland

\ec.,06Civ.2929 (SJXJMA),2014U.S. Dist. LEXIS 44030,at*12-16 (E.D.N.Y. Mar.31,2014).

Here, Plaintiff alleges that several detectives, including Detective Santos, unlawfully caused

Plaintiff s anest   and prosecution by falsely claiming that evidence that they had     unlawfully seized

outside of   Plaintifls custody and control, and having no connection to Plaintiff, was owned by

Plaintiff and recovered in his apartment. It is natural that allegations against these detectives for

this jointly conducted misconduct would be similar,      if not identical.   See Sarikaputar   v. Veratip

Corp.,17 Cl.814 (ALC),2019 U.S. Dist. LEXIS 92436,at*5-6 (S.D.N.Y. Jun.3,2019).

        Accordingly, the Court should find that Mr. Powell's allegations sufficiently give Detective

Santos fair notice of the claims against her and the grounds upon which they rest.

        B.      The Complaint States A Claim for Malicious Prosecution

        To state a claim of malicious prosecution, a plaintiff must "demonstrate (i)                  the

commencement or continuation of a criminal proceeding against her; (ii) the termination of the

proceeding in her favor; (iii) that there was no probable cause for the proceeding; and (iv) that the

proceeding was instituted with malice." Mitchell v. City of New York, 841          F   .3d 72, 79 (2d Cir.




                                                   19
        Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 29 of 37



2016) (internal quotation omitted). Detective Santos contends that Plaintiff s complaint fails on

the first, second, and fourth prongs. Def. Br. aL 14-17. Detective Santos is wrong.

               1.      Detective Santos participated in initiating the Plaintiff s prosecution

       Detective Santos argues that Plaintiff fails       to satisfy the first prong of a malicious
prosecution claim because "Plaintiff cannot plausibly allege that Detective Santos played any

active role in the initiation or continuation of Plaintiff s prosecution." Def. Br. at 14. According to

her, this prong is only satisfied if the law enforcement signs a charging document, like a criminal

court complaint, which she did not do in this case. Id. This argument fails because         it takes an

unduly narrow view of the type of conduct that can constitute an initiation and continuation of a

prosecution.

       "A police officer initiates criminal proceedings for purposes of a malicious prosecution

claim by having the plaintiff arraigned, filling out complaining or corroborating affidavits, or

signing a felony complaint." Fiedler v. Incandela,222 F. Supp. 3d 141, 162 (E.D.N.Y.2016)

(citing See Llerando-Phipps v. City of New York,390 F. Supp. 2d372,382-83 (S.D.N.Y. 2005)).

A law enforcement officer may also be held liable for malicious prosecution if      she "creates false

information likely to influence   a   jury's decision and forwards that information to prosecutors."

Cameron v. City of N.Y., 598 F.3d 50,64 (2d Cir. 2010) (internal quotations omitted).

       Here, Plaintiff alleges that Detective Santos created an affidavit containing false

information to conoborate the lie that criminal drug evidence had been found in Plaintiffs

possession. Compl.    fl 75. Detective Santos knew her coroborating affidavit           contained false

information because she had seized the drug evidence in a locked closet            in   someone else's

apaflment. Id. 77. Detective Santos forwarded her untrue affidavit to prosecutors knowing that it

would be used as evidence to prosecute Plaintiff.       Id fln 70,74,78. And the false information



                                                   20
         Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 30 of 37



Detective Santos provided to prosecutors contributed to the decision to plosecute Plaintiff. Id. fl82.

The likelihood of Detective Santos' false information to influence a jury is easily inferred from

the fact that the plosecution agreed to dismiss the case against Plaintiff once it was determined that

her information was false. Id. flfl 109, I I 1.

        The Court should, therefore, find that Plaintiff has sufficiently alleged facts establishing

that Detective Santos participated in in commencing the false criminal proceeding against Plaintiff.

                2.       The termination of Plaintiff s prosecution was favorable

        With respect to the second prong, Detective Santos argues that the dismissal of criminal

charges against Plaintiff did not "affirmatively indicate his innocence." Def. Br.      At   15 (citing

Lanningv. City of Glens Falls,908 F.3d 19 (2dCir.2018). This argument misconstrues Lanning

and the Complaint.

        The Second Circuit in Lanning "reaffirmed the longtime requirement that favorable

termination under federal law requires that 'the prosecution terminated in some manner indicating

that the person was not guilty of the offense charged,' based on the 'merits' rather than'on any

number of procedural or jurisdictional grounds."' Roserio v. City of New York,78 Civ.4023

(LGS), 2019 U.S. Dist. LEXIS 159771, at *71 (S.D.N.Y. Sept. 16,2019) (citing Lanning,908

F.3d at 29). "No single type of disposition is necessary or sufficient, but the termination must be

'measured in objective terms by examining the totality of the circumstances."'      Id. Accordingly,

Detective Santos' contention that termination of a prosecution on suppression grounds cannot

support a subsequent claim for malicious prosecution is entirely erroneous.

        The proper issue     in determining favorable termination for a dismissal      based on the

suppression of evidence is whether the circumstances surrounding the suppression and subsequent

dismissal provide affirmative indications of innocence. Blount v. City of New York,15 Civ. 5599




                                                  21
        Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 31 of 37



(PKCXJO),2019 U.S. Dist. LEXIS 34969, at *10-11 (E.D.N.Y. Mar. 5,2019) (citing Miller v

Cuccia,99-7088(L),99-7122 (XAP), 1999 U.S. App. LEXIS 30445 (2d Cir. Nov. 18,1999);                 see


Smalls v. Collins, 14 Civ. 2326 (CBAXRML), 2020 U.S. Dist. LEXIS 52213, at*24-25 (E.D.N.Y.

Mar. 16, 2020). For example, in Gonzalez, although criminal charges against plaintiff             were

dismissed after drug evidence was found to have been illegally seized, the Second Circuit found

the undisputed fact that "officers found crack cocaine in fplaintiffs] rectum, eliminat[ed] any

doubt that fplaintiff] was, in fact, guilty of at least criminal possession of a controlled substance."

Id. In Smalls, a dismissal premised on suppression of a gun was similarly held to not constitute      a


favorable termination because     it   was undisputed that the plaintiff criminally possessed a gun.

Smalls,2020 U.S. Dist. LEXIS 52213 at*24-25.

        In contrast to Gonzalez and Smalls, the court in Blount found a favorable termination after

plaintifls   arrest for weapons possession was reversed based on the failure to suppress improperly

obtained evidence. Blount,2019 U.S. Dist. LEXIS 34969 at              *10-ll. The court reached its

determination after looking into the nature of the suppression to determine whether the particular

facts indicated the plaintifls innocence. Id.In doing so, the court found that the sole witness at the

suppression hearing, the arresting detective, lacked credibility, and that the criminal case record

was "completely devoid of any information or evidence tending to support, even by reasonable

inference," that the detective's purported observation that the defendant engaged in criminal

activity. Id. (citations omitted). The district court concluded that, "[b]ased on the reasons given by

the state court in its suppression order, coupled with the fact that Plaintiff has maintained his

innocence of all charges throughout the prosecution and subsequent civil proceedings, the Court

finds that affirmative indications of innocence exist sunounding the dismissal of the prosecution

stemming from     Plaintiffs.    arrest." Id. at *11. Based on these circumstances, the court held




                                                   22
          Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 32 of 37



dismissal of the prosecution after the suppression of evidence affirmatively indicated the plaintiff                    s


innocence and ruled that the termination was favorable. Id.

         Here, the Court should find that, similar to Blount,the nature of the suppression of evidence

against Plaintiff indicates his innocence. The allegation that drug evidence was found in                   Plaintiff   s


possession was found to be entirely untrue.2 Without this evidence, there is no information or

evidence tending to support, even by reasonable inference, that Plaintiff was guilty of any crime.

Additionally, Plaintiff has always maintained his innocence against defendants' allegations.

Comp. n 126. Accordingly, this Court should find that indications of innocence exist surrounding

the dismissal of Plaintiffls prosecution and that the prosecution was terminated in                 Plaintiff s favor.

                  3.        Detective Santos initiated Plaintiff s prosecution with malice

         Lastly, Detective Santos argues that the Plaintiffs prosecution was not instituted with

malice. Def. Br. at 16-17. This argument fails on its own terms. ln Manganiello, a case cited by

Defendant, the court ruled that: "First, "[a] lack of probable cause generally creates an inference

of malice.... Further, malice may be shown by proving that the prosecution complained of was

undeftaken ... in reckless disregard of the rights of the plaintiff." Manganiello v. City of New York,

612 F.3d 149, 163-64 (2d Cir. 2010) (internal quotation omitted) (upholding a jury verdict that

found a New York City detective liable for maliciously prosecuting the plaintiff). As Mr. Powell

alleges, there was no probable cause               for his arrest, and Defendant's actions and inactions




2
  This Couft may take judicial notice that one of the officers who participated in Plaintiff s arrest, Detective Fogarty,
pleaded guilty to misderneanor perjury for lying about where drug evidence was recovered (see Jonathan Bandler,
Yonkers Detective Sean Fogarty pleads guilty to perjutyfor lying in dntg case, Rockland/Westchester Journal News,
available at: https://www.lohud.com/story/news/crim el20l9l12l21lyonkers-detective-sean-fogarty-pleads-guilty-
perjury-case/27533670011(last visited June 19, 2020)). Hutchins v. Solomon,l6 Civ. 10029 (KMK), 2018 U.S. Dist.
LEXIS 169421, at *23 f .4 (S.D.N.Y. Sept. 29, 201 8) (taking judicial notice of newspaper article for limited purposes).
Plaintiff does not expect Detective Santos will dispute that Defendant Detective Sean Fogarty pled guilty to
misdemeanor perjury in connection with his conduct in Plaintiff s underlying crirninal case.



                                                           23
          Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 33 of 37



demonstrated reckless dislegard of his rights. Compl. fllJ 119, 144-46,157-58. Thus, Plaintiff             s


complaint sufficiently states a claim for malicious prosecution.

         C.      The Complaint Sufficiently States A Claim for Failure to Intercede

         "[A]ll law enforcement officials have an affirmative duty to intervene to protect the
constitutional rights of citizens from infringement by other law enforcement officers in their

presence." Andersonv. Branen,       l7 F.3d552,557 (2d Cir. 1994). Liability may attach where            an

officer fails to intervene but observes or has reason to know that a constitutional violation has been

committed by a law enforcement official. Id. For an officer to be held liable for failing to intervene,

she must have had a realistic opportunity to intervene and prevent the violation at issue from

happening. Id. (citation omitted). Additionally, "there can be no failure to intervene claim without

a   primary constitutional violation." Forney v. Forney, 96 F. Supp.3d7, 13 (E.D.N.Y.2015).

         Detective Santos argues that Plaintiff s failure to intervene claim is conclusory and should,

therefore, be dismissed. In support of her argument, Detective Santos cites Jackson v. Seeward in

which a failure to intercede claim was found fatally deficient for failing to allege that defendants

had the opportunity to prevent the   plaintiff s anest but failed to do so. Jackson   v. Seeward, I   I Civ.

7733 (ICF),2013 U.S. Dist. LEXIS 7733, at *37 (S.D.N.Y. Jan. 74,2013). Unlike that case,

Plaintiff, here, alleges that Detective Santos had the opportunity to intercede on behalf of Plaintiff

to prevent his false arrest and other constitutional violations (which she had knowledge of and was

present for) but failed to do so. Compl.       '1Jfl   75, 77,82, 156-60. Under Anderson, Plaintiffs

allegations sufficiently state a claim for failure to intercede.

         Detective Santos additionally argues that Plaintiff s failure to intervene claim fails because

Plaintiff alleges that she participated in unconstitutional conduct, "but also conclusorily alleges

that she and other defendants 'had opporlunities to intercede on behalf of [Plaintiffl to prevent




                                                       24
        Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 34 of 37




[tlie violation of his constitutional rights]' but failed to do so." Def. Br. aI17. Detective Santos'

argument is meritless. Alleging that a constitutional violation occurred in the presence of several

officers is sufficient to maintain a failure to intervene claim. See Sanabria v. Tezlof, No. l1 Civ.

6578 (NSR),2016 U.S. Dist. LEXIS 107104, at *18 (S.D.N.Y. Aug. 12,2016). Allegations that

multiple officers both parlicipated      in a constitutional violation and failed to intervene is
immaterial . Id. The determination of who specifically participated in the constitutional violation,

and, hence, is not liable for failure to intervene,   will be determined in discovery.   1d.   Plaintiff   s


failure to intervene claim must stand.

       D.      The Complaint Sufficiently States a Claim for Conspiracy

       The elements of a $ 1983 (and Bivens) conspiracy are:      "(l)   an agreement between two or

more state actors or between a state actor and a private entity; (2) to act in concert to inflict an

unconstitutional injury; and (3) an overt act done in furtherance of that goal causing damages."

Pangburn v. Culbertson,200 F.3d 65, 72 (2d Cir. 1999). Although conclusory allegations of a

conspiracy are insufficient, the Second Circuit has found that "conspiracies are by their very nature

secretive operations, and may have to be proven by circumstantial, rather than direct, evidence."

Id. at 72 (intemal quotation omitted). At the motion to dismiss      stage, the complaint need only

allege a "plausible suggestion of conspiracy." Iqbal,556 U.S. at 680 (intemal quotation omitted).

       Here, Mr. Powell sufficiently alleges a "plausible suggestion of conspiracy." Mr. Powell

alleges that Defendant entered an agreement with other state actors to lie about the location where

they recovered drugs and other evidencc from. Compl. fl 65. This is a far cry from a conclusory

allegation. The second element is easily met, as the agreement to fabricate evidence was a naked

unconstitutional injury. Id.fln 149-53,156-58. Finally, Mr. Powell lists several overt acts done in




                                                 25
            Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 35 of 37



furtherance of the goal of violating his constitutional rights. Id. n 163. Thelefore, the Court should

find that Mr. Powell's complaint sufficiently states a claim of conspiracy.

III.       DBTECTIVE SANTOS IS NOT ENTITLED TO QUALIFIED IMMUNITY

           At the 12(bX6) stage, qualified immunity may only be granted if "the facts supporting the

defense appear on the face of the complaint." Hyntan v. Abrams, 630 F. App'x 40, 42 (2d Cir.

2015) (quoting McKenna v. Wright,386 F.3d 432, 435-36 (2d Cir.2004)).It is the defendant's

burden to establish that she is entitled to qualified immunity. Gardner v. Murphy,613 F. App'x

40,   4l   (2d Cir.2015) (citing Vincent v. Yelich,718 F.3d 157, 166 (2d Cir. 2013). And in raising

a qualified immunity defense in a l2(b)(6) motion, the defendant must accept "the plaintiff is

entitled to all reasonable inferences from the facts alleged, not only those that support his claim,

but also those that defeat the immunity defense." Hymen,630 F. App'x at 42 (quoting McKenna,

386 F.3d at 436).

           In general, the doctrine of qualified immunity protects governmental officials from liability

unless "the official violated a statutory or constitutional   right" that "was clearly established            at the

time ofthe challenged conduct." Sanchezv. Bonacchi,799 F. App'x 60,67 (2dCir.2020) (quoting

Ashcroft v. al-Kidd,563 U.S. 13I,735 (2011)). "The relevant, dispositive inquiry in determining

whether a right is clearly established is whether it would be clear to a reasonable officer that his

conduct was unlawful in the situation he confronted." Doe v. Cappiello,      7   58 F. App'x   1   8   1   , 1 84 (2d

Cir.2019) (quoting Suucier      v.   Kulz,533 U.S. 194,202 (2001)). "Plailtiff3lccd lut pruvidc               a uastr


dircctly on point, 'but cxisting prcccdcnt must havc placcd thc statutory or constitutional qucstion

beyond debate."' Penree by Penreev. City of Utica, New York,694F. App'x 30,32(2dCft.2017)

(quoting al-Kidd, 563 U.S. at 741). The qualified immunity inquiry is "an objective, not                           a




                                                     26
           Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 36 of 37



subjective, test." Sanchez,799 F. App'x at    6l   (quoting In re County of Erie,546 F.3d 222,229 (2d

Cir. 2008)).

          Here, Defendant violated Mr. Powell's clearly established constitutional rights. No

reasonable officer would have believed that Defendant's conduct was lawful. Mr. Powell's claims

against Defendant are grounded in the violation of his Fourth Amendment right to be free from

unreasonable search and seizure and Fifth Amendment right to due process and a fair trial. Compl.


flfl 138-64. Mr. Powell alleges that Defendant fabricated evidence, falsified information in           the

arrest report, signed an affidavit that she knew was false, and withheld exculpatory evidence to

cause   Mr. Powell's false arrest and malicious prosecution. Id. fln 62-70,75-77 . Such conduct is      so

far beyond the pale that no reasonable officer could have thought such action was lawful.             See

Zahrey,22l F.3d at344 (2d Cir.2000) ("hold[ing] that there is a constitutional right not to            be

deprived of liberty as a result of the fabrication of evidence by a government officer acting in an

investigatory capacity, at least where the officer foresees that he himself will use the evidence with

a   resulting deprivation of liberty.").

          To these points, Detective Santos' brief is unresponsive. Detective Santos claims that she

was "entitled to rely on the search warrant signed by     a   judge" but this is not the conduct Plaintiff

complains of. Detective Santos fails to acknowledge that the property clerk invoice she swore to

the veracity of falsely claimed that Mr. Powell was the owner of the drugs and related items that

she knew were actually seized      from a third-floor apartment and not possessed by Plaintiff. Thus,

because    Mr. Por,vell alleges that Defendant blatantly violated his clcar constitutional         rights,

qualified immunity should not be granted.




                                                    27
        Case 1:19-cv-11351-AKH Document 49 Filed 06/19/20 Page 37 of 37



                                          CONCLUSION

       For the foregoing reasons, and based on the pleadings filed in this case, the Court should

deny Detective Santos' motion to dismiss. Should the Court find any deficiencies in Plaintiff              s


opposition to this motion, Plaintiff respectfully requests the opportunity to amend his complaint.

See Romani v. Sanofi   S.A.,899 F .2d 195, I 98 (2d Cir. I 990) ("when     a   motion to dismiss is granted,

the usual practice is to grant leave to amend the complaint") (internal quotation and citation

omitted).

Dated: New York, New York
       June 19,2020

                                               lslMarcA. Cannan
                                               Marc A. Cannan (MC 0513)
                                               BELDOCK LEVINE & HOFFMAN LLP
                                               99 Park Avenue, 26th Floor
                                               New York, New York 10016
                                               (212) 490-0400
                                               mcannan@blhny.com

                                               Attorneys .for   P   laintiff Calvin   P ow   ell




                                                 28
